925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George FARCAS, Plaintiff-Appellant,v.Thomas FERGUSON, Richard Nuss, Defendants-Appellees.
No. 90-3339.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1991.

Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff George Farcas appeals from the district court's March 13, 1990 order granting summary judgment in favor of defendants Thomas Ferguson and Richard Nuss.


2
Having carefully considered the record and arguments presented in the briefs and orally, we find no error warranting reversal.  Therefore, we AFFIRM the order of the Honorable Sam H. Bell, United States District Judge for the Northern District of Ohio, for the reasons set forth in his March 13, 1990 Order.